Martin, J.
This action was to dissolve a copartnership alleged to have ■existed between the parties, and for an accounting in relation to the copartnership business of the firm. The plaintiff also asked for the appointment of ■a receiver to take possession of the property and interests of such firm, to sell the same, pay the debts, and divide the remainder between the parties according to their interests therein. The appellant now claims, as he did upon the trial, that the copartnership between the parties was dissolved before the commencement of this action; that he had purchased all the plaintiff’s interest in the assets, and assumed all the debts and liabilities of said firm, and therefore that this action could not be maintained. This was denied by the plaintiff, and presented substantially the only issue between the parties. An examination of the appeal-book discloses that the evidence upon that question was conflicting. The referee found for the plaintiff. We think the findings of the referee upon that question were fairly sustained by the evidence, and should be upheld. We have found no exception in the case which would justify a reversal of the judgment. If, therefore, we assume that the practice of the appellant has been regular, and the questions whicli he seeks to review are properly before this court, still it follows that the judgment should be affirmed. Judgment affirmed, with costs. All concur.